 


 HR 3031 ENR: TSP Modernization Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. R. 3031
 
AN ACT
To amend title 5, United States Code, to provide for flexibility in making withdrawals from a Thrift Savings Plan account, and for other purposes.
 
 
1.Short titleThis Act may be cited as the TSP Modernization Act of 2017.  2.Thrift Savings Plan account withdrawal flexibility (a)Post-Separation partial withdrawalsSection 8433(c) of title 5, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking and who has not made a withdrawal under subsection (h)(1)(A) may make one withdrawal and inserting may make one or more withdrawals; and 
(B)by striking as a single payment and inserting in the same manner as a single payment is made; and  (2)by adding at the end the following: 
 
(5)Withdrawals under this subsection shall be subject to such other limitations or conditions as the Executive Director may prescribe by regulation..  (b)Limitation on return of payment relating to a change in electionSection 8433(d) of title 5, United States Code, is amended— 
(1)in paragraph (1), by inserting , except that in the case of an election to receive an annuity, a former employee or Member may not change an election under this section on or after the date on which an annuity contract is purchased to provide for the annuity elected by the former employee or Member after this subchapter; and  (2)in paragraph (2)— 
(A)by striking change an and inserting return a payment that was made pursuant to an; and  (B)by striking on or after and all that follows through the former employee or Member. 
(c)Elimination of automatic annuity in absence of electionSection 8433(f) of title 5, United States Code, is amended— (1)by striking (1) Notwithstanding and inserting Notwithstanding; 
(2)by striking this paragraph and inserting this subsection; and  (3)by striking paragraph (2). 
(d)Allowance of multiple age-Based in-Service withdrawalsSection 8433(h) of title 5, United States Code, is amended— (1)by striking paragraph (2); 
(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and  (3)in paragraph (3), as so redesignated, by inserting limitations or before conditions. 
(e)Technical amendmentSection 8432b(h)(2)(A) of title 5, United States Code, is amended by striking section 8433(d), or paragraph (1) or (2) of section 8433(h) and inserting subsection (d) or (f) of section 8433.  (f)RegulationsAs soon as is practicable, as determined by the Executive Director of the Federal Retirement Thrift Investment Board, but not later than 2 years after the date of enactment of this Act, the Executive Director shall prescribe such regulations as are necessary to carry out the amendments made by this section. 
(g)Effective dateThe amendments made by this section shall take effect on the date on which the regulations prescribed under subsection (f) take effect.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 